DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			STATUS OF THE CLAIMS
Claims 2-6 are pending.  However, prosecution is reopened due to a new reference found on the updating of the prior art search.  A non-final action is presented below.  
The allowance of claims 2-6 has been removed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105219574 (CN ‘574).
Chinese ‘574 discloses a process of treating grapes by removing diseased fruit, crushing grapes and putting the juice into a tank, and adding 30 mg/L  dry –ice for anti-oxidation protection, and storing, and putting the juice into a front tank filled with dry ice for anti -oxidation protection, and then fermenting the mixture, and then treating the wine with Sulphur dioxide and storing for 4 months and adding again dry ice-anti-oxidation protection and then filling (Description).  Claim 6 differs from the reference in the step of applying dry ice until the oxygen has been removed, and in step 4 of putting the juice into  a container at from 1 to 4 C.   However, the reference discloses that the dry ice is used for anti-oxidation protection.  It would have been within the skill of the ordinary worker to use enough dry ice to accomplish this purpose.  As to putting juice into a container,  the reference discloses filtering the wine and then filling.  Filling is assumed to mean putting the wine into containers or bottles, since that is the way wine is presented for selling.   The wine was frozen at temperatures of from -5 to 4C, for 10 days (0038, last 5 lines). Nothing new is seen in using freezing temperatures as Official Notice is taken of orange juice that is frozen and kept frozen until use.    Therefore, it would have been obvious to make a juice and treat it with CO2 and keep it at the claimed temperatures.    
	Claim 2 further requires preserving fresh juice of citrus fruits and pomegranates.  However, the reference to CN ‘ 574 discloses treating fermented grape juice with CO2 or liquid nitrogen (para. 0038, and 0039 , last 5 lines).  Since juice is used from grapes as in the CN’574 reference, no patentable distinction is seen in treating other fruit juices, absent unexpected results.  
	Claim 3 further requires a Brix of 12.5 and a pH level higher than 3.85.  Official Notice is taken that the pH of most wines was less than 3.85, such as 
3.3 to 3.5.  However, it would have been within the skill of the ordinary worker to adjust the pH and the brix of a juice composition to achieve the required taste, since juices have various amounts of sugar and acid depending on the season and growing conditions.  
	Claim 4  further requires that the CO2 dry ice is used in amounts of 0.01% to 0.2% of the total volume of juice in the container.  However, the reference to CN ‘574 discloses that the CO2 dry ice is used as anti-oxidation protection (para. 0039, last 4 lines).  It would have been within the skill of the ordinary worker to use particular amounts of dry ice for its known anti-oxidation function depending on the particular juice and degree of protection needed.  
	Claim 5 further requires adding particular amounts of liquid nitrogen.  However, claim 5 is dependent on claim 2, which only “optionally” requires adding liquid nitrogen.  Even so, the reference to CN ‘574, discloses that it was known to use liquid N2 for preservation.  Even though the dry ice and N2 are used separately, in the reference, it would have been obvious to use two together, as they are known to be used together, as in Air in general.  
				REMARKS
It is noted that an interview was requested, in the paper dated 7-23-2021.  However, as new prior art has been found, and a new office action has been presented, it is seen that it would be better to have an interview after Applicants have seen the new references.


		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 8-26-2021